Citation Nr: 0608662	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-07 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for prostatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training from February 1981 to May 1981.  This case is before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1998 rating decision by the Newark Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In August 2004 the 
Board reopened a previously denied claim of service 
connection for prostatitis, and remanded the case for further 
development, to include a VA medical opinion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an April 2005 advisory opinion, a VA physician noted that 
"the PVAMC medical records over the years read of normal 
prostate on digital rectal examination and urinalysis at the 
PVAMC this year is normal."  The records cited by the VA 
physician are not associated with the claims file (there is 
no record from 2005).  As such records are relevant to the 
issue on appeal, they must be obtained and associated with 
the claims file to ensure a complete record for appellate 
review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the April 2005 VA physician's opinion raises a 
question of whether the veteran has a current prostate 
disorder.  Notably, the April 2005 VA opining physician did 
not examine the veteran.  As a decision relying on a medical 
opinion that the veteran does not have the disability for 
which service connection is sought would be predicated on a 
factual basis at variance with those previously found, it 
must be established that the foundation for the opinion is 
complete, which requires a medical examination.  38 C.F.R. § 
3.159(c)(4).

Finally, as prostatitis was not noted on two pre-induction 
examinations, under VA General Counsel's interpretation of 
38 U.S.C.A. § 1111, the veteran is entitled to (1) a 
presumption of soundness on entry in service which can only 
be rebutted by clear and unmistakable evidence of pre-
existence and (2) (if there is clear and unmistakable 
evidence of pre-existence) a presumption of aggravation, 
which also can be rebutted only by clear and unmistakeable 
evidence (of non-aggravation).

Accordingly, the case is hereby REMANDED for the following:

1.  In light of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 2006), the RO should 
provide the veteran appropriate notice as 
to the rating of prostatitis and 
effective date of any award.

2.  Any VA medical records pertaining to 
examination or treatment the veteran 
received for urologic problems (including 
prostatitis), including those of any 
recent ongoing treatment, which are not 
already of record should be secured and 
associated with the claims files.  
Specific among these should be the 
records cited by the April 2005 opining 
VA urologist (i.e., records showing that 
rectal examinations of the prostate were 
normal, and that urinalysis that year was 
normal).

3.  The veteran should be scheduled for 
an examination by a urologist to 
determine whether he now has prostatitis 
or residual disability from such disease, 
and, if so, its likely etiology.  The 
examiner should be provided the veteran's 
entire claims file for review, and any 
indicated studies must be completed.  
Upon review of the claims file and 
examination of the veteran, the examiner 
should provide responses to the 
following:
a)  Does the veteran now have prostatitis 
or any current disability that is a 
residual of such disease? 

b)  If he has prostatitis (or residual 
disability), is there any evidence in the 
record that renders it undebateable from 
a medical standpoint that prostatitis 
pre-existed the veteran's service?

c)  If the veteran has prostatitis (or 
other residual disability) and evidence 
in the record that renders it 
undebateable that prostatitis pre-existed 
service, is there any evidence in the 
record that renders it undebateable from 
a medical standpoint that prostatitis did 
not increase in severity during, or as a 
result of events in, service? 

The examiner should describe all findings 
in detail, and should explain the 
rationale for all opinions given.

4.  The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


